DETAILED ACTION
The 08/19/2021 Applicant Initiated Suspension of Action has ended and the Application has returned to active Examination. 

This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/20/2019.

This application is subject to Multiple Double patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date based on this application depending from Continuations in Part (CIP) is 01 February 2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/567,915, filed 11 September 2019, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/014,711, filed 21 June 2018, now U.S. Patent No. 10,452,079, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 15/296,155, filed 18 October 2016, now U.S. Patent No. 10,216,196, which is a continuation-in-part of U.S. Patent Application No. 15/171,119, filed 02 June 2016, now U.S. Patent No. 9,494,943, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 15/047,781, filed 19 February 2016, now U.S. Patent No. 9,384,666, which is a continuation-in-part of U.S. Patent Application No. 14/837,114, filed 27 August 2015, now U.S. Patent No. 9,298,186, which is a continuation-in-part of U.S. Patent Application No. 14/611,253, filed 01 February 2015, now U.S. Patent No. 9,139,199; U.S. Patent Application No. 15/296,155, U.S. Patent Application No. 15/171,119 and U.S. Patent Application No. 15/047,781 claim the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No. 62/276,895, filed 10 January 2016; U.S. Patent Application No. 15/296,155 claims the benefit under 35 U.S.C. § 119(e) of U.S Provisional Patent Application No. 62/306,678, filed 11 March 2016 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170212511 A1 to PAIVA FERREIRA; Michel Celestino et al. (Paiva) filed 2015-01-30 in view of US 20050207876 A1 to Springwater, Richard.
Regarding claims 1, 9 and 15 Paiva teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    249
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    483
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    408
    438
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    609
    686
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    842
    700
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    465
    622
    media_image7.png
    Greyscale

and associated descriptive texts a method comprising, One or more computer-readable non-transitory storage media embodying software that is operable when executed by a central computing device (See Fig. 7 item x10) and para [0080]) to, and A system comprising: one or more processors of a central computing device and one or more computer-readable non-transitory storage media coupled to one or more of the processors in figures 7 and 8, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to:
receiving instructions to provide access to a first autonomous vehicle of a plurality of autonomous vehicles in an array, wherein it is understood that i.e. a “vehicle exit” is  “triggered by a number of criteria or conditions, namely the vehicles exit time, “ especially when “receiving a pickup request from its owner” as shown in figures 1, 3 and 13 above and explained in for example paras:
“[0029] Autonomously-driven cars are only a few years away from becoming a common feature on our roads [1], [2]. These self-driven vehicles hold the potential to significantly change urban transportation. One of the most important changes will not happen during the trip from origin to destination, but rather when these vehicles arrive at their destinations. An autonomous vehicle will leave its passengers at their destination and will then park by itself, waiting to be called to pick them up later on. This behavior will have important implications on door-to-door trip time, traffic congestion and parking costs.

[0062] A vehicle exit is triggered by a message sent to the PLC by the vehicle intending to exit (possibly after receiving a pickup request from its owner). The PLC then computes the movement sequence commands and sends these sequences to the involved vehicles.

wherein the first autonomous vehicle is blocked by one or more blocking autonomous vehicles of the plurality of autonomous vehicles in the array as shown in figures 1, 3 and 13 above; and 
causing coordinated movements to be performed by one or more blocking autonomous vehicles to create a gap in the array as shown in figures 1, 3 and 13 above explained in paras::
[0069] In this self-automated parking lot the traveled distance can vary substantially from car to car, contrary to what happened in the conventional parking lot. As the autonomous vehicle leaves the parking lot to collect passengers at their location, we allow it to leave the parking lot either through the left or right buffer areas. It can also exit through a backup manoeuvre. Instead of deriving a single total distance traveled by each car, as in the conventional parking lot, we can try to derive the average distance that is travelled by each vehicle under special configurations of the parking lot. Note that vehicles will not be stopped in a fixed parking space, as the managing algorithm will move them to create the access ways during entries and exits of other vehicles.

[0093] For instance, the division of the parking lot into a plurality of zones might be due to restrictions for vehicle circulations between zones (e.g. physical constraints such obstacles, ramps, among others). The zones can be static (e.g. defined by the parking lot operator or any other method) or dynamic when the zone shape, dimensions and other parameters are dependent/varied based on a number of conditions and/or criteria. In this scenario each zone is individually controlled by a Parking Lot Controller, which might need to coordinate the movement of vehicle between different zones. The coordination between different PLCs can be achieved through short range communications (e.g. ad hoc networks) or long range communication networks (e.g. cellular). The coordination between different zones might comprise i) transferal of vehicles between zones, ii) passage of vehicle (e.g. that are leaving) through zones, among other. These functions might be triggered by a number of criteria or conditions, namely the vehicles exit time, individual PLC optimization function, vehicle exit/entry, among others. In another embodiment, we consider also a dynamic mode, where zones are split, merged or coordinated depending on a number of criteria. Example criteria might be vehicle density, end of temporary restrictions, vehicle exit, among others, as well as combinations.”, 
 
wherein the gap provides a temporary access aisle to provide access to the first autonomous vehicle wherein it is understood that the gap made for the vehicle to exit will move in such a way to provide a temporary access aisle i.e. “to create an open path” the “row” ahead of it/or behind it until the vehicle is able to exit the parking area to provide access to of the owner after sending a pickup request as explained above and in paras:
“[0051] The following pertains to entry/exit algorithm. Consider FIG. 1. In this self-automated parking lot design, in order to simplify and standardise the manoeuvres, we use the buffer areas simply to allow the transfer of a vehicle from a given row to a new row which is 5 positions up or above (as dictated by the minimum turning radius of 5 m), as illustrated by the semi-circle trajectories depicted in FIG. 1. This transfer of a vehicle from one row r to another r′ will eventually require that other vehicles are moved and re-inserted in r, in a carrousel fashion. This usage of the buffer areas is not particularly efficient from the point of view of space usage or mobility minimisation, but enables us to define a simple manoeuvring strategy of the parking lot that allows the exit of any vehicle. In this architecture we allow vehicles to enter/exit the parking lot through the left or right of the parking area.

 [0054] On Vehicle Exit: the exiting vehicle parked in row r is directed to exit from the front or back, such that the eventual movement by the vehicles in r and r′, to create an open path, is minimised.”.

While it is considered that the Paiva teaches the claimed limitations as explained above with regard to, inter alia the creation of a gap wherein the gap provides a temporary access aisle to provide access to the first autonomous vehicle, resort may also be had to the teachings of the Springwater figures reproduced below:

    PNG
    media_image8.png
    510
    669
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    536
    657
    media_image9.png
    Greyscale


 And associated descriptive texts to show it would be obvious to, inter alia create a gap that provides a temporary aisle through spaces 210, 212, 214, etc. in an automated parking garage instructed by the central computer 104  in for example, paras:
“[0007] Finally, all known prior art automated parking structures involve highly specialized construction within buildings built to enclose the system of tracks, racks, and lifts required by the automated system. Prior art systems cannot easily be installed within existing garages. Despite fifty years of invention in the field of automated parking, most of the existing systems have not progressed far beyond their prototype stage. The reason such systems have not received market acceptance is the inherent inflexibility of the prior art systems.

[0008] What is needed is a system of semi-autonomous vehicle transporters linked through wireless connections and directed by a central computer which can be installed in existing garages as well as new garages constructed to optimize its benefits.

[0043] Upon arrival to the designated floor 202, the elevator stops and its doors open, and the transporter 118B moves onto one circulation path area 216, shown in FIG. 1B as the area in front of the elevators 110. As stated above, the transporter 118B is instructed by the central computer 104 to travel to the parking space 204. The circulation path selected by the central computer 104 in the present example is shown by the arrows in FIG. 1C. As shown in FIG. 1B, the movements of the other transporter 118B are coordinated with the movements of the selected transporter 118 to store the selected transporter, whereby all movements are directed by the central computer 104 through specific protocols sent to each of the selected transporters 118.

[0044] The flexibility of the present system 100 is based on the ability of the central computer 104 to coordinate the movement of each transporter independently 118 of other transporters 118 to create whichever dynamic circulation path or paths are suitable for storage and/or retrieval of a particular vehicle 99. In operation, the circulation path is dynamic or effectively "floats" along the parking floor to where it is needed to provide efficient access for storage and/or retrieval for one or more vehicles 99. Although the example in FIG. 1B illustrates a simple execution of transporter movements, it is apparent to one skilled in the art that more complex executions of movement may result from increasing the number of vehicles 99 stored on a floor. Similarly, simpler executions of transporter movements are apparent to one skilled in the art by decreasing the number of vehicles 99 stored on a floor. The coordination of this execution causes each of the selected transporters 118 to execute the unique protocols provided by the central computer 104 defining the timing, direction, speed and extent of movement for each transporter 118. Each transporter 118 preferably relays its position to the transporter tracking system periodically or in real time to confirm that the instructed movements have been executed and have proceeded according to plan. In addition, each transporter 118 preferably utilizes its proximity to prevent any collisions or mishaps from occurring during the execution.”
	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here the control “technique” of the autonomous vehicles in Springwater is considered and equivalent technique of that set forth in Paiva.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of, retrieving a vehicle from an autonomous parking garage using a central computer as taught by at least Paiva and Springwater above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the automated vehicles Paiva would include the ability to be maneuvered as taught by Springwater as known in the art.

One would be motivated to combine the teachings of Paiva and Springwater for the express benefit of the vehicles of Paiva to be able to communicate with the central computer 104 of Springwater and to automatically park and retrieve itself in an existing garage using the automated parking garage system of Springwater without needing the use of Springwater’s transporter 118 to reach its “assigned parking space”.  Such a combination provides the benefit of freeing up a transporter 118 to be able to move a different vehicle that does NOT have the teachings of Stefan or is incapable of making the movements required in order to park or unpark the vehicles of Paiva in the garage of Springwater.  This speeds up the parking and unparking process so that the drivers “substantial” wait time during peak hours can be reduced as explained in Springwater para [0003]:
“In addition, since the system depends on the carrier(s) to store and retrieve the vehicles, the system may take a substantial amount of time to retrieve or store a vehicle during peak parking/retrieval times.” 

Springwater teaches the obviousness of using central computer 104 to command the transporters which would include the autonomous vehicles of Stefan, each transporter/autonomous vehicle also has “onboard computer 418 “  that undertakes immediate corrective action and then relays that to the central computer 104 to communicate to “any other transporters and/or devices, if needed, such that a collision will be avoided” in para:
“[0074] The onboard computer 418 also preferably manages the proximity sensors 414 of the transporter 118 as well as communicates information pertaining to the sensors to the central computer 104. In the event that any proximity sensors 414 sense that the transporter 118 is too close to another object, the sensor(s) will relay the appropriate signal to the onboard computer 418. The onboard computer 418 will then undertake immediate corrective action and communicate this information to the central computer 104. The central computer 104 will then modify the protocol for that transporter 118 as well as any other transporters and/or devices, if needed, such that a collision will be avoided. In one embodiment, the onboard computer 418 collects diagnostic data concerning available battery power, motor performance and other information from onboard sensors and transmits such data through the communication system to the central computer 104.”
Accordingly, allowing the central computer of Springwater to control the autonomous vehicles of Paiva in an existing parking garage would provide for the coordination and prevention of collisions of the vehicles during the parking or unparking process.


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Springwater to and modify the prior art of Paiva as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2, 10 and 16 and the limitation wherein the gap is created in a portion of the array such that one or more of the blocking autonomous vehicles are on one side of the temporary access aisle and one or more of the other blocking autonomous vehicles are on another side of the temporary access aisle see the teachings of Springwater figures 1-3 wherein blocking vehicles are located as claimed and Springwater teaches a criteria for storage is “minimizing transporter movements” and if minimizing the movements requires moving the blocking vehicles to one side and another then it would be obvious to do so for the express benefit of saving time in the storage/retrieval process.

Regarding claims 3, 11 and 17 and the limitation wherein the gap is created at one end of the array such that all of the blocking autonomous vehicles are on a same side of the temporary access aisle see the teachings of both Paiva and Springwater with regard to the placement of the blocking vehicles.  For example Paiva teaches in Fig. 3 the blocking vehicle all being place on the same side of the temporary access aisle while Springwater also teaches all of the blocking vehicles are on a same side in for example, Figure 1C when transporter 118B were to take the vehicle to any parking location A-H in rows 1 or 14. 

Regarding claims 5, 13 and 19 and the limitation further comprising: causing the first autonomous vehicle to move through the temporary access aisle to a location that allows the first autonomous vehicle to be accessible see the rejection of corresponding parts of claim 1 above incorporated herein by reference of both Paiva and Springwater with regard to storing and retrieving a vehicle from the parking lot wherein it is understood that the first autonomous vehicle moves through the temporary access aisle to a location that allows the first autonomous vehicle to be accessible to the owner of the vehicle

Regarding claims 6, 14 and 20 and the limitation further comprising: causing, after determining that access to the first autonomous vehicle has been provided, the first autonomous vehicle to move back to its starting location in the array see the teachings of Springwater with regard to storing and retrieving a particular vehicle from its assigned parking spot.  It is considered the given the Broadest Reasonable Interpretation (BRI) the systems of Paiva and Springwater store and retrieve the parked vehicles in assigned parking spots.  Accordingly, the systems “determine” that the vehicle is unparked when accessed by the owner and retrieved form the parking lot and then when the owner wishes to repark the vehicle the systems will return the vehicle to its assigned parking spot.
See the obviousness to combine Paiva and Springwater in rejection of corresponding parts of claim 1 above incorporated herein by reference with regard to, inter alia storing a vehicle in an assigned parking spot.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Regarding claim 7 and the limitation wherein the coordinated movements include, after determining that the first autonomous vehicle has moved through the temporary access aisle, causing one of the plurality of autonomous vehicles in the array to move to a starting location of the first autonomous vehicle see the teachings of Paiva figures 1 and 3A and B wherein vehicle 6 if the first autonomous vehicle and vehicle 5 is one of the plurality of vehicles.


Regarding claim 8 and the limitation wherein the coordinated movements include, after determining that access to the first autonomous vehicle has been provided, removing the temporary access aisle by moving at least one of the blocking autonomous vehicles into the gap in the array see the teachings of Paiva figures 1 and 3.

Claims 4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170212511 A1 to PAIVA FERREIRA; Michel Celestino et al. (Paiva) filed 2015-01-30 in view of US 20050207876 A1 to Springwater, Richard as applied to the claims above and further in view of the MPEP section 2144.04.IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.

Regarding claims 4, 13 and 18 and the limitation wherein the plurality of autonomous vehicles in the array are arranged in a plurality of columns, and wherein the temporary access aisle is: 
perpendicular to one or more of the columns see the teachings of Paiva and Springwater with regard to the direction of the aisle; or 
diagonal with respect to one or more of the columns see the teachings of Springwater Fig. 1 A wherein storage areas 114 are diagonal from transports 118A and C and travelling diagonally would be the shortest route to the an assigned parking spot. 
While it is considered that the combination of Paiva and Springwater teach the obviousness of the shape of the temporary access aisle as explained above, the MPEP section 2144.04.IV. teaches:
“A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

As is the case here, “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  And would be an obvious matter of design choice that is motivated by saving time in the storage and retrieval process as expressly taught by Springwater.

  Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the shape of the aisle would be an equivalent technique for saving time in parking or unparking the vehicles of Paiva and Springwater.


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of creating a temporary aisle to park or unpark a vehicle in a parking garage as taught by at least Paiva and Springwater above in a shape obviated by the MPEP.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the shape or direction of the temporary access aisle of Paiva and Springwater would include perpendicular and diagonal directions as taught by the MPEO as known in the art as a matter of design choice to save storage and retrieval time. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Paiva and Springwater as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,317,913 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,913
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,317,912 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,912
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,310,514 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,310,514
1-8  in view of Stefan and Springwater and the teachings of parking in an array and coordinating the movements of the autonomous vehicles to “unpark” a vehicle. 
1-16


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,317,911 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,913
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13



Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,693 in view of US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the copending application surrounding the vehicles being in an array and the coordinated movements of making an aisle perpendicular or diagonal or creating gaps in order to move the blocking vehicles to allow the first autonomous vehicle to move through the “temporary access aisle”.
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Springwater teaches inter alia an automated parking garage including an array of vehicles that create a temporary access aisle in order to un-park a vehicle and the MPEP teaches changes in the shape, size or proportion of the aisle would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claim 1 of the instant application in view of Springwater and the MPEP matches claims 1-8 of the copending application because claim 1 is coordinating the movements and Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 9-20 of the instant application and 9-20 of the copending application are basically identical to claims 1-8 and 1-8 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,590 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the instant application surrounding the vehicles movements such as being coordinated sequentially or after a delay in order to move the blocking vehicles to allow the first autonomous vehicle to reach its destination
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Stefan teaches coordinating movements including vehicle B waiting for Vehicle A to move, Springwater teaches inter alia an automated parking garage including a number of autonomous vehicles that coordinate movements in order to un-park a vehicle and the MPEP teaches inter alia that the separation duplication and/or rearrangement of the parts of Stefan and Springwater including, changes in the shape, size or proportion of the coordinated movements would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claim 1 of the instant application in view of Stefan, Springwater and the MPEP matches claims 1-8 of the copending application because claim 1 is coordinating the movements and Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 9-20 of the instant application and 8-20 of the copending application are basically identical to claims 1-8 and 1-7 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,651 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the copending application surrounding the vehicles movements such as performing “pre-computed movements” to move the blocking vehicles to allow the first autonomous vehicle to reach its destination
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Stefan teaches coordinating movements including vehicle B waiting for Vehicle A to move.  It is considered that the movements are precomputed in Fig. 2 prior to the actual movement of vehicle A.  Springwater teaches inter alia an automated parking garage including a number of autonomous vehicles that coordinate movements in order to un-park a vehicle and the MPEP teaches inter alia that the separation duplication and/or rearrangement of the parts of Stefan and Springwater including, changes in the shape, size or proportion of the coordinated movements would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claims 1-8 of the instant application in view of Stefan, Springwater and the MPEP match claims 1-8 of the copending application because claims 1-9 are coordinating the movements and Stefan, Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 9-20 of the instant application and 10-20 of the copending application are very similar to claims 1-8 and 1-9 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention. For example:

US 20150039213 A1 to STEFAN; Frederic teaches inter alia moving a blocking vehicle A back to its original location EPP after moving for vehicle B to enter parking garage 300 in for example, the Figures 3-5 below. 

    PNG
    media_image10.png
    383
    762
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    446
    782
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    424
    756
    media_image12.png
    Greyscale


US 20140278029 A1 to Tonguz; Ozan et al. teaches inter alia coordinating movements of autonomous vehicle in ZONES such as a parking lot in for example, the ABSTRACT and para [0035]:

“Methods and software for managing vehicle priority proximate to a potential travel-priority conflict zone, such as a roadway intersection, where travel conflicts, such as crossing traffic, can arise. Coordination involves forming an ad-hoc network in a region containing the conflict zone using, for example, vehicle-to-vehicle communications and developing a dynamic traffic control plan based on information about vehicles approaching the conflict zone. Instructions based on the dynamic traffic control plan are communicated to devices aboard vehicles in the ad-hoc network, which display one or more virtual traffic signals to the operators of the vehicles and/or control the vehicles (for example, in autonomous vehicles) in accordance with the dynamic traffic control plan, which may account for a priority level associated with one or more of the vehicles.

[0035] In some examples, the potential-travel-priority-conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others. For reasons that will be explained below, because the methods and systems include utilization of ad-hoc, vehicle-based networks, the potential-conflict zone need not be at a fixed location known prior to the occurrence of a travel-priority conflict, as is presumed with the placement of a traditional traffic light. Instead, the potential-conflict zone can be at any point on a travel route. For example, such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot. Also, in other examples, a potential-conflict zone can occur between a pedestrian and an automobile at an intersection, or at any point not at an intersection. In yet further examples, the potential-conflict zone can occur between aircraft in the air, on a taxi-way, or in some other area. In even further examples, the conflict zone can occur in areas not publicly accessible but still accessible by vehicular traffic, such as pedestrian zones, and warehouses that include both mobile industrial equipment and pedestrian traffic. Fundamentally, there is no limit to the locations at which a potential-conflict zone can be defined because the systems, methods, and software disclosed herein resolve conflicts as they arise, wherever they occur.

US 20150286219 A1 to Reichel; Michael et al. teaches coordinating the movements of autonomous vehicles when there is a conflict in reaching a destination, i.e. a vehicle is “blocking” the travel of an autonomous vehicle that would be obvious to combine with the references above in for example, the ABSTRACT:
“In a method for coordinating operation of motor vehicles driving fully automated, a trajectory described by a driving intervention is determined for each motor vehicle from status information of the motor vehicle, whereafter it is determined by an on-board vehicle system whether a coordination condition exists that requires coordination. If a coordination condition exists, trajectory data describing the trajectory are exchanged between the motor vehicles via a communication link through an on-board communication device and the trajectory is checked for conflicts caused by spatial and temporal overlap of the trajectories of at least two motor vehicles and/or because at least one of the motor vehicles did not reach its destination. If a conflict exists, the trajectory of a motor vehicle participating in the conflict is adjusted based on an arbitration rule evaluated by an arbitration device, whereafter the driving interventions described by the trajectory are performed by each motor vehicle.”

US-20030069665-A1 to Haag teaches an automated parking garage similar to Springwater above using pallets and numerous automated vehicles, i.e. “carrier modules 110”.

US 20080288104 A1 to Shani teaches an automated parking garage similar to Springwater with a distributed control system and methods that would be obvious to incorporated into the combination of Paiva above in for example the ABSTRACT:
“NOVELTY - The system has several mechanical elements for transporting an item between the delivery bay and a storage space. A distributed control system includes controllers each with a control program associated with one of the mechanical elements so that each controller runs the control program for controlling operation of the associated mechanical element. A network interconnects the controllers for communication among the controllers.”

US 20100185353 A1 to Barwick et al. teaches an automated parking garage having automated guided vehicle (hereinafter AGV) and method of arranging vehicles in a parking lot as shown in figures 16-19A-n, that would be obvious to use in the parking garage of Springwater in for example the ABSTRACT:
“A Variable Offset Positioning Antenna Array for Enhanced Guidance of Automated Guided Vehicles (AGVs) in automated warehousing or storage systems for automobiles or the like, includes two or more inductor coils producing output as a result of interaction with a guidance wire located in or near the surface of the floor which is energized by a frequency generator, and an on board programmable microprocessor which processes the coil output to determine an exact position of the antenna array relative to the guidance wire. In one embodiment, the antenna array enables an AGV to follow a guidance wire at an offset to the direction of travel in order to allow automated storage and retrieval systems to handle asymmetrical items, such as automobiles, more efficiently and cost effectively by decreasing the building space required for travel aisles, vertical conveyors and storage locations as well as decreasing total individual item processing time.”


US 20150175354 A1 KHARKOVER; Ilia teaches a modular storage system and method of arranging vehicles in a storage system that would be obvious to use to “effectively exploit” and arrange the vehicles in the “designated space” of the parking garage of Springwater “such that a construction of any arrangement of the cell units is performed to effectively exploit a designated space” in for example the ABSTRACT:
“A modular system for storage of cargo units, comprises: a plurality of pallets; a plurality of interconnected active cell units; each cell unit comprises an cell transporting mechanism; at least one active shuttle unit movable between the plurality of cell units; each shuttle unit comprises a shuttle transporting mechanism adapted to transport at least one pallet of the plurality of pallets to and from one of the plurality of cell units and to and from the at least one shuttle unit; a central controller adapted to control the operation of the cell and the shuttle transporting mechanisms, the operation of which is performed in an independent manner via the central controller such that a construction of any arrangement of the cell units is performed to effectively exploit a designated space.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220701